DETAILED ACTION
Status of the Claims
1.	This action is response to Applicant’s Request for Reconsideration dated January 15, 2021.
2.	Claims 1, 6-9, 21-23 and 25-26 are currently pending and have been examined.
3.	Claims 2-5, 10-20, 24 and 27 have been cancelled.
4.	Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
6.	The following terms used in the claims have been defined in the specification in the following manner and will be interpreted as such for purposes of examination.
The term “proposed order” is defined as an order that is in a held state. 
 “Proposed orders may be held at a trading device or in an order book at an exchange.  Orders in a held state are not actively being traded in the market.” (See Applicant Specification paragraph 17)   “The order impact manager may analyze the orders in an order book at an exchange.  The order book may comprise one or more proposed orders related to the tradable object offered at the exchange.”  (See Applicant Specification paragraph 20) “A proposed order may comprise an order that is held at a trading device that is not active at the exchange or an order submitted at the exchange as a held order that is unable to be actively matched.”  (See Applicant Specification paragraph 20)  (See also, Applicant Specification paragraph 90)
Accordingly, Examiner will interpret proposed order as an order that is not active and is not actively being traded in the market.
Applicant now uses the term “implied order” in the claims.   
The specification notes that “the order impact manager may generate a display indicating the affected leaned on orders.  The affected leaned on orders may include implied orders.  The order impact manager may generate a display including the projected market data related to the tradeable object.  The projected market data may identify the affected orders and/or a projected status of the market if one or more orders are matched at the exchange.”  (See Applicant Specification paragraph 21)

The display may identify a proposed order which may be an order submitted via a client application at a trading device and may be submitted in the proposed order state.  As shown in the display 1100, the proposed order 1130 is an implied order or a spread order that includes a spread having a tradeable object as a leg and another tradeable object as another leg.  (See Applicant Specification paragraph 133)
It appears that an “implied order” can itself be a proposed order or a spread order.  As currently claimed, broadly construed, the implied order may be the same as the proposed order.  It appears that Applicant intends for the implied order to be reflective of the impact of leaned on orders if the proposed order were to be submitted – but that is currently not evident in the claims.   For purposes of examination, Examiner will, in accordance with the specification treat the proposed order as an implied order or a spread order.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 6-9, 21-23 and 25-26 are rejected under 35 U.S.C. § 101 because the claimed invention is an abstract idea without significantly more.   
	The independent claim recites receiving a proposed order for a first tradeable object; storing the  proposed order in a held state indicating that it is not actively in the market; receiving market data related to a plurality of tradeable objects, wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; displaying the received market data 
	The series of steps recited describe receiving and storing proposed orders; receiving and displaying market data; calculating implied orders based on received market data and the received proposed order; analyzing an order book including orders related to each corresponding trading strategy; generating implied impact analysis information; generating and displaying the projected market data and the corresponding implied impact analysis information and highlighting the differences between the received and projected market data which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention recites a method for receiving and storing proposed orders; receiving and displaying market data; calculating implied orders based on received market data and the received proposed order; analyzing an order book including orders related to each corresponding trading strategy; generating implied impact analysis information; generating and displaying the projected market data and the corresponding implied impact analysis information and highlighting the differences between the received and projected market data via a series of steps.  

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

	As recited above, the series of steps recited describe receiving and storing proposed orders; receiving and displaying market data; calculating implied orders based on received market data and the received proposed order; analyzing an order book including orders related to each corresponding trading strategy; generating implied impact analysis information; generating and displaying the projected market data and the corresponding implied impact analysis information and highlighting the differences between the received and projected market data which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a computing device and an electronic exchange where the claim is applying generic computer components to the recited abstract limitations.  The further steps appear to be processing data using software and displaying the resultant information in a user interface on the computing device   (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a computing device and an electronic exchange which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)
STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  i) receiving or transmitting data over a network, ii) performing repetitive calculations, iii) electronic recordkeeping, iv) storing and retrieving information in memory, v) electronically scanning or extracting data from a physical document, vi) a web browser’s back and forward button functionality (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order; shuffling and dealing a standard deck of cards; restricting public access to media by requiring a consumer to view an advertisement; identifying undeliverable mail items, decoding data on those mail items, and creating output data; presenting offers and gathering statistics; determining an estimated outcome and setting a price; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information and electronically scanning or extracting data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  

 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
 “The order impact manager may be located at a trading device.  The trading device may be a trading terminal and/or a trading server.  The order impact manager may be executed, from memory, by a processor at a computing device.”  (See Applicant Specification paragraph 25)

“FIG. 1 illustrates a block diagram representative of an example electronic trading system 100 in which certain embodiments may be employed.  The system 100 includes a trading device 110, a gateway 120, and an exchange 130.  The trading device 110 is in communication with the gateway 120.  The gateway 120 is in communication with the exchange 130.  As used herein, the phrase “in communication with” encompasses direct communication and/or indirect communication through one or more intermediary components.  The exemplary electronic trading system 100 depicted in FIG. 1 may be in communication with additional components, subsystems, and elements to provide additional functionality and capabilities without departing from the teaching and disclosure provided herein.”  (See Applicant Specification paragraph 26)

“The trading device 110 may include one or more electronic computing platforms.  For example, the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, an embedded trading system, a workstation, an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, or a combination thereof.  As another example, the trading device 110 may include a single or multi-core processor in communication with a memory or other storage medium configured to accessibly store one or more computer programs, applications, libraries, computer readable instructions, and the like, for execution by the processor.”  (See Applicant Specification paragraph 32)

 “By way of example, the trading device 110 may be implemented as a personal computer running a copy of X-TRADER®, an electronic trading platform provided by Trading Technologies International, Inc. of Chicago, Illinois (“Trading Technologies”).  As another example, the trading device 110 may be a server running a trading application providing automated trading tools such as ADL®, AUTOSPREADER®, and/or AUTOTRADER™, also provided by Trading Technologies.  In yet another example, the trading device 110 may include a trading terminal in communication with a server, where collectively the trading terminal and the server are the trading device 110.”  (Applicant Specification paragraph 34)


“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device.  The computing device 300 may include additional, different, or fewer components.  For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided.  As another example, the computing device 300 may not include an input device 318 or output device 320.”  (See Applicant Specification paragraph 61)

“As shown in FIG. 3, the computing device 300 may include a processor 312 coupled to a communication network 310.  The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300.  The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.”  (See Applicant Specification paragraph 62)

Additional details regarding the systemization of invention are disclosed in paragraphs 63-64 (regarding using “any suitable processor”; paragraphs 65-67 as to the memory 314 which may be computer readable storage media, one of a variety of types of memory devices and that the memory may store a trading application.  (See Applicant Specification paragraphs 63-67)  “In certain embodiments, the trading application 330 may be accessed from or stored in different locations.   The processor 312 may access the trading application 330 stored in the memory 314 and execute computer-readable instructions included in the trading application 330.”  (See Applicant Specification paragraph 67)
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 6-9, 21-23 and 25-26 further define the abstract idea that is presented in the respective independent Claim 1 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.   Claim 7 further defines the computing device as a trading device.  Claims 8 and 9 are dependent on Claim 7 and further recite that the trading device includes a trading terminal (as in Claim 8) or a trading server (as in Claim 9)
No further additional hardware components other than those found in the respective independent claims is recited, rather the dependent claims (Claims 21-23) further define the computing device presented note a second electronic exchange, thus it is presumed that the claim is further utilizing the same types of generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1, 6-9, 21-23 and 25-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation – Broadest Reasonable Interpretation
8.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)

Relevant Prior Art Not Currently Relied Upon
Gottemoller et al. (US PG Pub. 2014/0122314) (“Gottemoller”) -  Gottemoller discloses his invention as to identification of a stable quoting quantity where an example method includes setting a quoting quantity for a trading strategy based on a distribution associated with a tradeable object of the trading strategy; defining a range having first and second boundaries based on the distribution; and changing the quoting quantity in response to the first tracked value falling outside the range. 
McQuain (US PG Pub. 2003/0055775) (“McQuain”) – discloses a system for adjusting a price for a security, the price having a spread, and including a pricing engine for providing to a client a price quote for the security.
Gershon (US PG Pub. 2003/0208430) (“Gershon”) – provides a method and system for calculating option prices (e.g., bid and offer prices) and for providing automatic trading capabilities e.g., via a global computer network.  Specifically, the method enables automatic calculation of the bid and offer prices of options with accuracy comparable to that of an experienced trader. 
Hor et al. (US Patent 8,326,732) (“Hor”) – discloses various techniques and systems to increase the flexibility with which traders and other parties participating in electronically implemented trading markets can model the various agreements among the parties and market constraints governing how, when and if trades are executed.  The determination of whether or not a particular order can be traded between parties is calculated as a collection of values (either binary or stochastic) based on the application of the trade parameters against those constraints that related to the proposed trade.

Response to Arguments
Applicant’s arguments submitted on January 15, 2021 have been fully considered and are persuasive in part as further disclosed below.

Regarding the 101 Rejection:
Applicant argues that the claims are not directed to non-statutory subject matter.  Examiner disagrees.
Applicant then argues that Examiner has overlooked the designation of the PTAB Ex Parte Smith case as Informative for reflecting the Office position that electronic trading systems and improvements to electronic trading systems represent protectable technology.  The decision did not provide a blanket acceptance of all electronic trading systems and improvements to electronic trading systems represent protectable technology.  The decision found that the “use of the claimed timing mechanism and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems”. (See Ex Parte Smith Appeal 2018-000064, page 9)
However, Examiner does note that broadly, improvements to electronic trading systems could theoretically be subject matter patent eligible material if the particular disclosure and claims disclosed an improvement to or were found to be significantly more than the abstract idea.  This is not the case with the current claims.  Also of note, the claims at issue in Ex Parte Smith were in fact found to recite a judicial exception of a fundamental economic practice of derivative trading, the decision to find subject matter patent eligible material was due to a finding that additional limitations integrated the recited judicial exception into a practical application.
The instant claims are directed to a judicial exception. As recited above, the series of steps recited describe receiving and storing proposed orders; receiving and displaying market data; calculating implied orders based on received market data and the received proposed order; analyzing an order book including orders related to each corresponding trading strategy; generating an implied impact analysis information and generating and displaying the projected market data and the corresponding implied impact analysis information and highlighting the differences between the received and projected market data which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Applicant now asserts that the claims are directed to a mechanism for projecting an order into a market and displaying the results of the analysis in the user interface.  Applicant further asserts that the specification, at pages 107 to 109, further provides the capabilities and advantages.   Examiner disagrees.  Regarding paragraphs 107 and 108 of the specification as filed, the two paragraphs simply represent a user inputting instructions regarding the state of a proposed order.  If the user sends an instruction to the order book manager to cancel the order, the order book manager may delete the order. If the user sends instructions to modify, the order book manager submits a modified order and so on.  There is no apparent advance shown in these paragraphs.  The following two paragraphs discuss that after the a proposed order is not going to trade that the order impact manager may notify different users that a trade order from the automated trading tool will not trade or may partially trade.  Here we have the user deciding to cancel or modify an order that impact another order.  The order impact manager tells user that the trading strategy that is dependent on the previously modified or canceled order is affected.  The user can input instructions into the client app and modify the order affected by the change in the proposed order.  This is still mitigating risk, hedging and a commercial interaction as described in the specification at these paragraphs.  This argument is not persuasive.
Applicant further argues that under Step 2A – Prong Two that if the claims are found to be abstract that any alleged abstract idea is, when considered as a whole, integrated into a practical application of the abstract idea by applying, relying on and/or using it in a manner than imposes a meaningful limit on it.    Again, Examiner disagrees.  The instant claims do not appear to be integrated into a practical application of the abstract idea.
This is not an improvement to an electronic trading system that is similar to a hybrid derivatives trading system as it was seen in Smith.  While both inventions are related to electronic trading systems, the difference is that the independent claim at issue in Smith was focused on addressing problems arising in a hybrid derivatives trading system in which trades are made both electronically and on a trading floor by limit the conventional practice of automatically matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time to allow for other matching orders that are received from in-market participants to be allocated between the two types of participants and executed at the expiration of the delay period.  The use of the timing mechanisms recited provided a specific technological improvement as found in Smith.
The instant claims are modeling the effects of proposed orders on an order book and displaying the results.  A user forecasting or modeling different scenarios and how it will affect an order book or portfolio are actions that are undertaken conventionally in trading and do not amount to a practical application of the abstract idea.
The 101 rejection is maintained.

Regarding the 112 Rejection:
Applicant’s amendments have overcome the 112 rejection of record and accordingly have been withdrawn.

Regarding the 103 Rejection:
There is currently no prior art rejection being applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AAA/
January 20, 2021

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         January 21, 2021